              Case 1:19-cv-10436-ER Document 18 Filed 03/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                           Civil Action No. 1:19-cv-10436-ER
PATRICE CHAMBERS, on behalf of herself and all
others similarly situated,                                 Hon. Edgardo Ramos
                 Plaintiff,
                                                           NOTICE OF HSBC BANK USA,
        vs.                                                N.A.’S MOTION TO DISMISS

HSBC BANK USA, N.A.,                                       Oral Argument Requested

                              Defendant.



        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, and all

pleadings and papers on file herein, defendant HSBC Bank USA, N.A. (“HSBC”) shall move

this Court, before the Honorable Edgardo Ramos, United States District Judge, Southern District

of New York, located at 40 Foley Square, Courtroom 619, New York, New York 10007, on a

date and time to be designated by the Court, for an Order, pursuant to Federal Civil Procedure

Rule 12(b)(6), dismissing the Complaint of plaintiff Patrice Chambers in its entirety and with

prejudice.

 Dated: New York, New York                        STROOCK & STROOCK & LAVAN LLP
        March 6, 2020

                                                  By: /s/ James L. Bernard

                                                  James L. Bernard
                                                  Raymond A. Garcia
                                                  180 Maiden Lane
                                                  New York, New York 10038
                                                  Telephone: 212-806-5400
                                                  Email: jbernard@stroock.com
                                                  Email: rgarcia@stroock.com

                                                  Attorneys for Defendant
                                                  HSBC Bank USA, N.A.



LA 52306399
